Citation Nr: 0836783	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-16 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for deep vein 
thrombosis.  

2.  Entitlement to service connection for a skin rash, 
including as due to exposure to herbicide agents.  

3.  Entitlement to service connection for residuals of 
removal of multiple keratoses from the face, including as due 
to exposure to herbicide agents.  

4.  Entitlement to service connection for hearing loss in the 
right ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from June 1963 to 
June 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has been diagnosed with deep vein thrombosis, and 
has had multiple keratoses removed from his face.  Treatment 
records from JFK Memorial Hospitals noted brown discoloration 
of skin of the ankles and a pink area over the buttocks.  A 
letter from Dermatology Associates noted evaluation for both 
the actinic keratoses on the face, as well as stasis 
dermatitis of the leg.  A VA audiological evaluation given in 
April 2008 found normal sloping to severe sensorineural 
hearing loss in both ears, but attributed the hearing loss to 
a very long history of occupational noise exposure post 
service as opposed to his in-service noise exposure.  



In a recent case, the United States Court of Appeals for 
Veterans Claims (Court) has held that there are four elements 
to review to determine if a medical examination is necessary.  
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In 
McLendon, the Court held that a VA medical examination 
required when there is: 

(1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, 
and 
(2) evidence establishing that an event, injury, or 
disease occurred in service or establishing certain 
diseases manifesting during an applicable 
presumptive period for which the claimant 
qualifies, and 
(3) an indication that the disability or persistent 
or recurrent symptoms of a disability may be 
associated with the veteran's service or with 
another service-connected disability, but 
(4) insufficient competent medical evidence on file 
for [VA] to make a decision on the claim.  

Id. at 81 (emphasis added).  Here, the Board has determined 
that there is competent evidence of current disabilities as 
regards all of the captioned claims.  There is also evidence 
that the veteran was treated for a swollen leg early in his 
military service, was treated for rashes and warts several 
time in service, and was seen for complaints in the right ear 
while in service.  McLendon elements one and two thus are 
satisfied.  There is at least minimal indication that the 
captioned disabilities may be associated with the veteran's 
military service, satisfying McLendon's element three.  

The Board has also determined that, in light of the 
foregoing, there is insufficient competent medical evidence 
in the record on which to make a decision on the claims.  
Since the fourth McLendon element is not satisfied, the Board 
will remand these issues in order to afford the veteran with 
VA examinations to determine whether it is at least as likely 
as not that any of the claimed disabilities are etiologically 
related to military service.  

Regarding the deep vein thrombosis claim, the Board notes 
that there is an entry in the veteran's service medical 
records (SMRs) in September 1963, while he was in recruit 
training, regarding a swollen right leg.  The Board will 
remand for an examination to determine if there is an 
etiological relationship between this event in service and 
the veteran's diagnosed deep vein thrombosis.  

Regarding both the veteran's skin rashes and his multiple 
keratoses on the face, the Board notes that the veteran was 
seen on numerous occasions in service for various rash and 
wart complaints.  The Board also notes that the veteran's 
service in Vietnam presumptively exposed him to herbicide 
agents such as those used in Agent Orange.  See 38 C.F.R. 
§§ 3307, 3.309.  The Board will remand for an examination to 
determine if there is an etiological relationship between 
these in-service events and any current skin disorder(s).  

Regarding the veteran's claimed right ear hearing loss, the 
Board notes that the veteran was seen in service in 1966 and 
1967 for complaints related to both ears, including 
extrication of an insect from the right ear in January 1967.  
The Board recognizes that the veteran was afforded a VA 
audiological evaluation in April 2008.  The audiologist based 
her opinion that the veteran's current hearing loss was not 
related to his military service at least in part on the 
veteran's report that he had a "very long history of 
occupational noise exposure on the railroad," with hearing 
protection used only some of the time.  

However, in a statement received in August 2008, the veteran 
averred that the audiologist misinterpreted his statement 
regarding his long career at the railroad.  He averred that 
for all but two of his 36 years working at the railroad he 
worked in the towers and dispatch offices, away from the 
noise of the trains.  In light of the veteran's recent 
statement, the Board will also remand in order to afford the 
veteran another audiological examination and an opinion that 
takes into account the veteran's recent statement regarding 
his railroad work.  In this regard, the Board will also ask 
the veteran to provide a detailed list of all of his post-
service employment, including the nature of each job, and of 
his post service recreational activities.  


Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran that have not been secured 
previously.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him and 
his representative of this and ask them 
to provide a copy of additional medical 
records they may have obtained on their 
own that have not been secured 
previously.  

The veteran should also be asked to 
provide a list of his places of 
employment and recreational activities 
since leaving active duty, including a 
description of the nature of the work and 
other activities, and the noise to which 
he may have been exposed.    

2.  After the above-requested development 
is accomplished, the AOJ should arrange 
for the veteran to undergo VA 
examinations by medical professionals 
with appropriate expertise to determine 
the current diagnosis and etiology of any 
vascular, dermatological, and hearing 
disorder.  For each diagnosis, a medical 
opinion should be provided as to whether 
it is at least as likely as not that the 
disability is etiologically related to 
military service.  

Specifically, the vascular examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's deep vein thrombosis is related 
to the September 1963 complaint in 
service.  

As regards the skin complaints of rashes 
and multiple keratoses on the face, the 
dermatological examiner should provide an 
opinion as to whether any currently found 
skin abnormality is etiologically related 
to the multiple dermatological complaints 
in service that are documented in the 
veteran's SMRs.  

Finally, as regards the veteran's hearing 
loss, the examiner should take into 
account the veteran's history of noise 
exposure and provide an opinion as to 
whether it is at least as likely as not 
that his right ear hearing loss is 
related to his military noise exposure, 
as opposed to his post-service 
recreational and occupational noise 
exposure.  This examiner should also 
render an opinion as to whether or not 
any medication the veteran has been 
taking is likely to be causing an adverse 
audiological impact.  

The examiners' opinions should be 
expressed in terms of whether any current 
disability is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of approximately 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) related to military 
service.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiners for review in 
connection with the examinations.

The AOJ should ensure that the 
examination reports comply with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions on causation and 
aggravation.  If any report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.    

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 

development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



________________________________
J. Connolly Jevtich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

